DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 2/14/2022 are acknowledged. Claims 1-6, 18-22, 35, 37-40, 46, 54-55 and 57 are currently pending. Claims 1 and 38 have been amended. Claims 38-40 and 54-55 have been withdrawn. Claim 41 has been newly cancelled. Accordingly, claims 1-6, 18-22, 35, 37, 46 and 57 are currently under examination.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Priority
This application is a national stage entry of PCT/EP2018/077129, filed 10/05/2018. This application claims foreign priority to 17195192.4, filed 10/6/2017.
Information Disclosure Statement
The IDS filed on 1/19/2022 has been considered. See the attached PTO 1449 form.

Withdrawn Objections/Rejections
Applicant’s arguments, filed 2/14/2022, with respect to claim 1 objection have been fully considered and are persuasive. The objection of claim 1 has been withdrawn. The arguments are persuasive because applicant have amended the claim to fix the objections pointed to in the previous office action. 
Applicant’s arguments, filed 2/14/2022, with respect to claims 1-6, 18-22, 35, 37, 41 and 46 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejection of claims 1-6, 18-22, 35, 37, 41 and 46 under 112(b) has been withdrawn. The arguments are persuasive because applicant have amended the claims as such that they no longer present the indefiniteness issues pointed to in the previous office action. Also, claim 41 has been cancelled and thus rendering the 112b rejections moot.  

New/Maintained Claim Objection(s) / Rejection(s)
Claim Objections
Claim 57 is objected to because of the following informalities:
In claim 57, the recitation “said composition” should read “said pharmaceutical composition”
Appropriate correction is required.

New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 57 recites “one or more non-antimicrobial agents”. While the instant specification provide support for a non-antimicrobial agent such as water (i.e. species) (e.g. page 17, line 5), the specification do not provide support for the term “non-antimicrobial agents” (i.e. the genus) comprised in the composition. The limitation “non-antimicrobial agents” encompasses any agent which is not antimicrobial and is much broader in scope than what is supported in the specification (e.g. water). Therefore, the limitation “non-antimicrobial agents” encompasses a much broader scope and the specification do not provide support for the composition comprising a broad range of non-antimicrobial agents. As discussed above, the specification provide support for the particular species of non-antimicrobial agent such as water, which is much narrower in scope than the genus which is non-antimicrobial agents in claim 57. Further, applicant’s attention is respectfully drawn to MPEP 2163 (II) (A)(3)(a)(ii) which states: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. However, in the instant case, water, which is a single species, does not provide support for the genus (non-antimicrobial agent).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 57 recites the broad recitation “a sanitary article”, and the claim also recites “such as a tampon, sanitary napkin, an incontinence pad or diaper, or a panty liner” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 18-20, 22, 35, 37, 46 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 2006/0172007A1; Aug. 3, 2006).
Ahmad et al. teaches the composition and methods of the invention relate to products containing an antifungal compound and an active buffering compound as well as a pharmaceutically acceptable carrier. The buffered compositions of the invention have effectiveness in treating mycotic infections and bacterial vaginosis infection. (Para 0018). Ahmad teaches that an elevated pH is part of the differential diagnosis of bacterial vaginosis and that the composition is directed for treating bacterial vaginosis and other vaginitis and the bacterial vaginosis infection having 100-to-1000 fold increase in Gerdeneralla vaginalis. (Para 0003; 0005; 0006). The buffering compound in the composition for treating vaginosis (i.e. infection of the groin) comprises glucono delta lactone (Para 0020-0024). It discloses the antibacterial activity of the miconazole antifungal compound is significantly enhanced by buffering (0041). Ahmad teaches the buffering agent in the composition is present in an amount of from about 0.01% to about 50% w/w (Para 0045) which overlaps the concentration of the compound recited in the instant claims. Ahmad also teaches administering the composition to a woman (Claims; Para 0006; 0048; 0068; 0135). The reference discloses the compositions comprising water in different concentrations (see: examples). It teaches the quantity of components such as water may vary according to the desired nature and consistency of the composition, including creams, ointments, waxy suppository, gelatin capsules, anhydrous polymeric suppositories and the like (Para 0046).  
Regarding claim 57, Ahmad teaches the respective antifungal azole composition and buffering composition may be administered sequentially and separated by a certain time period. For example, a composition for intravaginal application may contain only the buffering agent (i.e. glucono delta lactone) without any antifungal azole (Para 0050). Ahmad also teaches although some of the compositions in the examples contain both antifungal azole and buffering agent for co-administration, the antifungal azole in these compositions can be replaced by purified water to form buffer compositions for sequential administration as described previously (Para 0069). Ahmad also teaches the composition can be made as gels (e.g. vaginal gels) (Para 0047). Since Ahmad discloses the composition which does not require the antifungal azole agent and can include only glucono delta lactone along with water or other non-antimicrobial agents, thus the teachings of Ahmad read on claim 57 which requires the composition consists of the recited components. While instant claim 57 require the composition “consist” of the components recited, claim 1 recites the method “comprising” which allows for additional method steps not recited in the instant claims. Thus, even though Ahmad teaches sequential administration of the antifungal azole agent, the transitional language “method comprising” in the instant claim does not exclude additional method steps such as sequential administration of another agent.        
Regarding the concentration of the claimed glucono delta lactone compound, even though Ahmad does not explicitly exemplify the claimed amount, it teaches an overlapping amount of glucono delta lactone in the composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding the concentration of water, while Ahmad does not exemplify an amount which overlaps the instantly claimed amount of water, the reference teaches the quantity of components such as water may vary according to the desired nature and consistency of the composition, including creams, ointments, waxy suppository, gelatin capsules, anhydrous polymeric suppositories and the like (Para 0046). Thus, it would have been obvious to one skilled in the art to manipulate the amount of water based on the desired nature and consistency of the composition as taught by the reference above. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 1-6, 18-20, 21, 22, 35, 37, 46 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 2006/0172007A1; Aug. 3, 2006) as applied to claims 1-6, 18-20, 22, 35, 37, 46 and 57 above, and further in view of Owen (Management of Vaginitis, American Family Physician, Vol. 70, Number 11, Dec. 1, 2004).
The teachings of Ahmad have been set forth above.
As discussed supra, Ahmad teaches administering the above composition to a woman. The reference is silent on administration of its composition to a woman that is pregnant. However, this deficiency is cured by Owen.
Owen throughout the reference discloses treatments for the management of Vaginitis (Abstract). The reference teaches that miconazole is a safe treatment option for vaginitis in women that are pregnant (Table 3). Owen also teaches that bacterial vaginosis has been shown to be a risk factor for premature labor and perinatal infection and that evidence supports treatment of high risk pregnant women with bacterial vaginosis. (see: Bacterial Vaginosis in Pregnancy).   
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ahmad to incorporate the teachings of Owen and administer the composition of Owen to a pregnant woman with vaginitis as taught by Owen. One would have been motivated to do so because Owen teaches that miconazole is a safe treatment option for vaginitis in women that are pregnant and further teaches that bacterial vaginosis has been shown to be a risk factor for premature labor and perinatal infection and that evidence supports treatment of high risk pregnant women with bacterial vaginosis. Since Ahmad teaches the method comprises administering miconazole to women with vaginitis such as bacterial vaginosis, it would have been obvious to one skilled in the art to administered Ahmad’s compositions to a woman that is pregnant because Owen provides the motivation that miconazole is safe to use in pregnancy and that there is evidence that supports treating high risk pregnant women with bacterial vaginosis and that bacterial vaginosis is a risk factor for premature labor and perinatal infection.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Response to Arguments
Applicant's arguments filed, 2/14/2022, with respect to the 103 rejections have been fully considered but they are not persuasive.
Applicant argued that in both Ahmad and Payne, the lactone taught therein is considered to have no function in the reference toward inhibition of pathogenic organisms.
In response, Ahmad teaches the instantly claimed compound in a composition present at a concentration which overlaps the claimed concentration and Ahmad also teaches the method step of administering the composition comprising the glucono delta lactone compound to an individual. Since the reference teaches the claimed glucono delta lactone compound in an overlapping amount and the same method step instantly claimed, the glucono delta lactone compound taught by Ahmad would necessarily result in inhibition of pathogenic organism recited in instant claims. Although Ahmad does not disclose all the characteristics and properties of the composition disclosed in the present claims, based on the substantially identical process using identical components, the Examiner has a reasonable basis to believe that the properties claimed in the present invention are necessarily present in the composition disclosed by Ahmad. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicant to prove that the properties are not necessarily present. ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is necessarilty present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” MPEP § 2112, I. With respect to the Payne reference, the reference was utilized as an evidentiary reference (i.e. to show that the anti-bacterial property of claimed compound was known) because previously claim 1 recited “said lactone is present in said pharmaceutical composition at a concentration sufficient to functionally prevent or reduce presence of said bacteria in said subject”. The presently amended claims do not recite this limitation and thus in the current 103 rejection above, the Payne reference is not utilized as an evidentiary reference. The presently amended claim 1 recites the concentration of the claimed compound and Ahmad discloses a concentration of the compound which overlaps the instantly claimed concentration. 
With respect to the amount of glucono delta lactone (GDL), applicant argued that while Ahmad teaches a buffering agent present at about 0.01% to 50%, Ahmad is understood by one skilled in the art as being limited to GDL as concentration on the order of 1.8%, and most certainly lower than 2.5%. Applicant argued that the examples provided in the Ahmad reference show that addition of GDL or increased concentration of GDL resulted in less activity on Gardnerella vaginalis and an amount of 1.8% of GDL had more activity on Gardnerella vaginalis than an amount of 2.5% of GDL. It was thus argued that Ahmad provides no motivation for the use of GDL at a concentration of 5 wt% or greater as presently claimed and actually teaches away from increasing the amount of GDL.
In response, as discussed supra and acknowledged by the applicant, Ahmad teaches the buffering agent (GDL) in the composition should be present in an amount of from about 0.01% to about 50% w/w. More preferably, it should be present in an amount of from about 0.1% to about 20% w/w and most preferably, from about 1% to about 5% w/w (Para 0045). Even the most preferred amount of GDL in Ahmad overlaps the amount of GDL recited in the instant claims and the reference clearly teaches that these amounts of GDL are within the scope of the invention. Thus, absence any criticality or unexpectedness of the claimed amount of GDL, it would have been obvious to one skilled in the art to manipulate the amount of GDL and use GDL in a concentration optimal for activity against the desired bacteria. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicant further argued that new claim 57 refers to a composition that explicitly excludes the antifungal of Ahmad and there is no suggestion in the reference that the composition administration will have any success without administration of an antifungal. 
In response, as discussed in the 103 rejection above, Ahmad teaches the respective antifungal azole composition and buffering composition may be administered sequentially and separated by a certain time period. For example, a composition for intravaginal application may contain only the buffering agent (i.e. glucono delta lactone) without any antifungal azole (Para 0050). Ahmad also teaches although some of the compositions in the examples contain both antifungal azole and buffering agent for co-administration, the antifungal azole in these compositions can be replaced by purified water to form buffer compositions for sequential administration as described previously (Para 0069). Since Ahmad discloses the composition which does not require the antifungal azole agent and can include only glucono delta lactone along with water or other non-antimicrobial agents, thus the teachings of Ahmad read on claim 57 which requires the composition consists of the recited components. While instant claim 57 require the composition “consist” of the components recited, claim 1 recites the method “comprising” which allows for additional method steps not recited in the instant claims. Thus, even though Ahmad teaches sequential administration of the antifungal azole agent, the transitional language “method comprising” in the instant claim does not exclude additional method steps such as sequential administration of another agent.    
Applicant argued that the teachings of Owen fail to correct the aforementioned deficiencies of Ahmad and Payne.
In response, the arguments regarding Ahmad and Payne have been addressed above.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616            
                                                                                                                                                                             /ABIGAIL VANHORN/Primary Examiner, Art Unit 1616